 1
                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9
      DAIMLER AG,                                      No. 2:16-cv-00518-RSM
10
                                                       STIPULATED MOTION AND ORDER
11                              Plaintiff,             TO AMEND SCHEDULING ORDER
12
              v.
13

14    AMAZON.COM, INC.,

15
                                Defendant.
16

17

18           Pursuant to LCR 10(g), Plaintiff Daimler AG (“Daimler”) and Defendant Amazon.com, Inc.

19   (“Amazon”) respectfully stipulate and jointly move the Court to amend the Order Setting Trial Date

20   and Related Deadlines (ECF No. 43) (“Amended Scheduling Order”) by extending the trial date and

21   modifying the preceding dates, as noted below. This is the parties’ fourth request for an extension of

22   the trial dates and related deadlines.

23           The parties respectfully submit that good cause exists for the proposed amendments to the

24   schedule. Daimler and Amazon have continued to negotiate the final terms of a settlement agreement

25   that encompasses this proceeding, as well as a trademark infringement action between the parties in

26   the Central District of California (Case No. 2:17-cv-07674), and are closer to resolution of all


                                                                                    LAW OFFICES OF
                                                                         NICOLL BLACK              &    FEIG PLLC
                                                                              1325 FOURTH AVENUE
                                                                                         SUITE 1650
                                                                            S E A T T L E , W A S H I N G T O N 98101
                                                                                         (206) 838-7555
     Stipulated Motion and Order - 1
     (No.: 2:16-cv-00518-RSM)
 1   outstanding terms. Accordingly, the parties anticipate finalizing their settlement and filing appropriate
 2   dismissal paperwork within the requested extension time of 90 days. In light of the further progress
 3   made towards settlement, the parties believe that a 90-day extension of all deadlines would allow them
 4   to finalize the settlement and dismiss this case, or if the settlement is not finalized, finish preparing
 5   their respective cases for trial. Such an extension would allow the parties to avoid the unnecessary
 6   expenditure of time and resources and focus on resolving this matter without the need to burden the
 7   Court further.
 8           Daimler and Amazon, after conferring, agree that given the scope and status of the case and
 9   the favorable posture of settlement negotiations, a 90-day extension of the trial date, and all discovery
10   dates, as well as modification to the case schedule is warranted.
11           A proposed amended case schedule is set forth below.
12
                                                       February 17, 2020 or later at the Court’s
13
      JURY TRIAL DATE                                  convenience
14
      Deadline for disclosure of expert witness August 19, 2019
15    testimony under FRCP 26(a)(2)

16    Deadline for filing motions related to September 17, 2019
      discovery. Any such motions shall be noted
17
      for consideration pursuant to LCR 7(d)(3)
18
      Discovery completed by                           October 21, 2019
19
      All dispositive motions must be filed by and November 14, 2019
20    noted on the motion calendar no later than the
      fourth Friday thereafter (see LCR 7(d))
21

22    Mediation per LCR 39.1(c)(3) held no later January 2, 2020
      than
23
      All motions in limine must be filed by           January 16, 2020
24    and noted on the motion calendar for the
25    third Friday thereafter pursuant to LCR 7(d)

26    Agreed pretrial order due                        February 3, 2020


                                                                                      LAW OFFICES OF
                                                                           NICOLL BLACK              &    FEIG PLLC
                                                                                1325 FOURTH AVENUE
                                                                                           SUITE 1650
                                                                              S E A T T L E , W A S H I N G T O N 98101
                                                                                           (206) 838-7555
     Stipulated Motion and Order - 2
     (No.: 2:16-cv-00518-RSM)
 1    Pretrial conference to be scheduled by the
      Court.
 2

 3    Trial briefs, proposed voir dire questions, jury February 10, 2020
      instructions, neutral statement of the case, and
 4    trial exhibits due
 5    DATED: May 9, 2019
                                                      By:     /s/ Larry E. Altenbrun
 6
                                                      Larry E. Altenbrun, WSBA No. 31475
 7                                                    Nicoll Black & Feig
                                                      1325 Fourth Ave., Suite 1650
 8                                                    Seattle, WA 98101
                                                      Tel: (206) 838-7555
 9                                                    Fax: (206) 838-7515
10
                                                      THE MARBURY LAW GROUP, PLLC
11                                                    Shauna M. Wertheim
                                                      Timothy W. Johnson
12                                                    Joanna L. Cohn
                                                      11800 Sunrise Valley Drive, 15th Fl.
13                                                    Reston, Virginia 20191
                                                      Telephone: (703) 391-2900
14
                                                      Facsimile: (703) 391-2901
15                                                    swertheim@marburylaw.com
                                                      tjohnson@marburylaw.com
16                                                    jcohn@marburylaw.com
                                                      Pro Hac Vice Counsel
17

18                                                    Attorneys for Plaintiff Daimler AG

19                                                    ** Per e-mail authority
      DATED: May 9, 2019
20                                                    By: /s/ Grant E. Kinsel
                                                      Grant E. Kinsel (WSBA 49576)
21

22                                                    PERKINS COIE LLP
                                                      1201 Third Avenue, Suite 4900
23                                                    Seattle, WA 98101-3099
                                                      Telephone: 206.359.8000
24                                                    Facsimile: 206.359.9000
                                                      Email: GKinsel@perkinscoie.com
25                                                    Attorneys for Defendant Amazon.com, Inc.
26


                                                                                     LAW OFFICES OF
                                                                           NICOLL BLACK             &    FEIG PLLC
                                                                               1325 FOURTH AVENUE
                                                                                          SUITE 1650
                                                                             S E A T T L E , W A S H I N G T O N 98101
                                                                                          (206) 838-7555
     Stipulated Motion and Order - 3
     (No.: 2:16-cv-00518-RSM)
 1                                                ORDER
 2           For good cause shown, IT IS SO ORDERED, with the exception that February 17, 2020,
 3   is a holiday and the trial date is accordingly set for February 18, 2020.
 4

 5

 6   DATED this 13 day of May 2019.

 7

 8

 9
                                                   A
                                                   RICARDO S. MARTINEZ
10                                                 CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                                                         LAW OFFICES OF
                                                                           NICOLL BLACK                 &    FEIG PLLC
                                                                                   1325 FOURTH AVENUE
                                                                                              SUITE 1650
                                                                                 S E A T T L E , W A S H I N G T O N 98101
                                                                                              (206) 838-7555
     Stipulated Motion and Order - 4
     (No.: 2:16-cv-00518-RSM)
 1
      Presented by:
 2

 3
      /s/ Larry E. Altenbrun
 4    Larry E. Altenbrun, WSBA No. 31475
      NICOLL BLACK & FEIG PLLC
 5    1325 FOURTH AVENUE
 6    SUITE 1650
      SEATTLE, WASHINGTON 98101
 7    Telephone: (206) 838-7555
      Facsimile: (206) 383-7515
 8    laltenbrun@nicollblack.com
 9
      Shauna M. Wertheim, Pro Hac Vice
10    Timothy W. Johnson, Pro Hac Vice
      Joanna L. Cohn, Pro Hac Vice
11    THE MARBURY LAW GROUP, PLLC
      11800 Sunrise Valley Drive, 15th Floor
12    Reston, Virginia 20191
      Telephone: (703) 391-2900
13
      Facsimile: (703) 391-2901
14    swertheim@marburylaw.com
      tjohnson@marburylaw.com
15    jcohn@marburylaw.com
16    Attorneys for Plaintiff Daimler AG

17

18

19

20

21

22

23

24

25

26


                                                         LAW OFFICES OF
                                               NICOLL BLACK             &    FEIG PLLC
                                                   1325 FOURTH AVENUE
                                                              SUITE 1650
                                                 S E A T T L E , W A S H I N G T O N 98101
                                                              (206) 838-7555
     Stipulated Motion and Order - 5
     (No.: 2:16-cv-00518-RSM)
